per curiam:
El 11 de mayo de 1994, la Leda. Nydia Mar-tínez de Lajara, Directora Interina de la Oficina de Inspec-ción de Notarías, nos informó que la Leda. Crysell S. Torres Cruz no había rendido los índices notariales correspon-dientes a mayo y diciembre de 1994, y desde esa fecha hasta marzo de 1995, en incumplimiento con el Art. 12 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2023.
En su escrito, la licenciada Martínez de Lajara expuso las gestiones que conducían a lograr su remisión. Sin embargo, fueron infructuosas; la notario Torres Cruz hizo caso omiso.
El 16 de junio le notificamos personalmente a la notario Torres Cruz que le concedíamos treinta (30) días para que sometiera dichos índices. Fue apercibida de que su incum-plimiento conllevaría su suspensión de la práctica de la abogacía.
Ha transcurrido el término sin noticias de la licenciada Torres Colón. Su inacción tiende a reflejar una actitud de indiferencia y menosprecio al cumplimiento de sus obliga-ciones notariales. In re Cordero Negrón, 137 D.P.R. 310 (1994); In re Ribas Dominicci I, 131 D.P.R. 491 (1992). In-terpretamos su silencio como que no tiene interés en con-tinuar ejerciendo la profesión; tampoco tiene interés en ex-ponernos su posición.
Estas circunstancias nos mueven a decretar su suspen-sión temporera de la abogacía hasta que dispongamos lo contrario. In re Bonaparte Rosaly, 131 D.P.R. 908 (1992); In re Nicot Santana, 130 D.P.R. 210 (1992); In re Santiago Méndez, 129 D.P.R. 696 (1991).

Se dictará la sentencia correspondiente.

Los Jueces Asociados Señor Rebollo López, Señora Na-veira de Rodón y Señor Fuster Berlingeri no intervinieron.